DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, closest prior art newly made of record Pridoehl (US 2014/0134335) fails to disclose / teach / render obvious: “ removal of the recited covering before the continuous flexible line is deposited along a print path” as recited in lines 6-7. 
Pridoehl discloses: a method (see use of title, abs) of additively manufacturing an object (see 3D printing process of title, abs), comprising:
Feeding (see extruding) a feedstock line (see coated filament) that has a length and comprises a continuous flexible line (the line bends as it passes through the extruder and satisfies the broadest reasonable interpretation of flexible) having a peripheral surface (the coating surrounds the exterior/peripheral surface), and that further comprises a covering (see coating), releasably coupled to the peripheral surface (see extruding of [0029]).
Reference DONTSCHEFF (EP 0188822) is not reasonably interpreted as an additive manufacturing apparatus under the broadest reasonable interpretation standard and, therefore, is not considered by Examiner as to read on the claimed apparatus.
Therefore, claim 1 is deemed allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743